Citation Nr: 1746130	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of service connection for fallen arches has been received.

2.  Whether new and material evidence sufficient to reopen a claim of service connection for jungle rot on crotch (now claimed as rash around genitals) has been received.

3.  Entitlement to service connection for residuals of breast cancer (claimed as cancer around the heart).

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with substance abuse.

5.  Entitlement to service connection for thyroid cancer.

6.  Entitlement to service connection for fallen arches.

7.  Entitlement to service connection for jungle rot on crotch (now claimed as rash around genitals).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction remains with the RO in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for thyroid cancer, fallen arches, and jungle rot on crotch (now claimed as rash around genitals) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for fallen arches and jungle rot on crotch (now claimed as rash around genitals) was denied in an August 1969 rating decision.  

2.  Evidence received after the August 1969 decision relates to unestablished facts necessary to substantiate the claims.

3.  The Veteran's breast cancer is unrelated to service, to include his presumed exposure to Agent Orange therein.

4.  For the entire appeal period, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for fallen arches have been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

2.  The criteria for reopening the claim of service connection for jungle rot on crotch (now claimed as rash around genitals) have been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for breast cancer due to Agent Orange exposure have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2015), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.130, Diagnostic Code (DC) 9411 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Claims for service connection for fallen arches and jungle rot on crotch (now claimed as rash around genitals) were previously denied in an August 1969 rating decision.  The rating decision denied both claims because the Veteran did not report for a scheduled examination.

New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R §§ 20.302, 20.1103.

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, for the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the August 1969 rating was limited to the Veteran's service treatment records (STRs).

The evidence received since the August 1969 rating decision includes private treatment records from the Christiana Care Health Services, statements in support of his claim, and VA examinations conducted in March 2016.

STRs showed left foot pain in July 1967 and complaints of "jock rash in crotch" in February 1968.  At the VA examination in March 2016 the Veteran reported having flat feet, ongoing fungus in his toe, and chronic symptoms of rash around the genitals.  This examination's primary purpose was to assess the Veteran's PTSD so no physical examination of the Veteran's feet or genitals was conducted.  Nonetheless, the current existence of flat feet and fungus on the toes indicates there may be some connection to the incident of foot pain cited in service.  With regards to his rash, he reported experiencing chronic symptoms since his time in service and this ongoing rash may be connected to the rash he was treated for in service.  This evidence was not previously considered by the Board and thus is new.  It also addresses two previously unsubstantiated elements, in-service incurrence and causation (via continuity of symptomatology); therefore it is material.  The credibility of the Veteran's statement is presumed for the limited purpose of reopening the claims.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2016).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran submitted a claim for residuals of breast cancer in June 2014.  In support of his claim he submitted private treatment records from Christiana Care Health Services from November and December 1997.  These records show he underwent a left breast biopsy and lab results concluded he suffered from ductal carcinoma in-situ (DCIS), a term used to describe the earliest stage of breast cancer.  In short, the Veteran has proven a current disability for purposes of adjudicating this appeal.

The Veteran contends that service connection is warranted on the basis that his breast cancer was the result of exposure to herbicides in service.  The Veteran's personnel records show that he did have service in the Republic of Vietnam during the requisite presumptive period.  Therefore, exposure to herbicides is presumed in the Veteran's case.  However, breast cancer is not among the cancers for which service connection will be presumed based on Vietnam-related herbicide exposure, as medical research relied upon by VA when making such regulations found insufficient evidence to support a casual correlation between herbicide exposure and breast cancer.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).  

Furthermore, there is no medical evidence of record suggesting a relationship between the Veteran's cancer and presumed exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Likewise, there is no probative medical evidence suggesting a direct nexus between the Veteran's breast cancer and service.

Service treatment records are negative for diagnoses of breast cancer.  The Veteran developed breast cancer many years after service and does not assert that his disease manifested during or soon after service.  Moreover, while the Veteran asserts that he had breast cancer that is related to his presumed in-service exposure to herbicide agents, he is not shown to possess specialized medical training or expertise, and thus lacks the requisite medical expertise to identify the biological nature of his cancer cells or establish a causal relationship between his cancer and service.  Thus, his lay opinions on these medical matters lack probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  

The private treatment records do not otherwise include evidence of any causal relationship between the Veteran's claimed cancer and service, and contain no medical nexus opinions intimating such a relationship.

In sum, given that the probative evidence of record establishes that the Veteran had breast cancer which is not a disease for which service connection is presumed based on Vietnam-related herbicide exposure; and given that the more probative evidence of record fails to suggest either a direct correlation to service or to in-service herbicide exposure; the preponderance of evidence is against the service connection claims for breast cancer.  Thus, there is no reasonable doubt to resolve on the Veteran's behalf, and service connection for residuals of breast cancer is not warranted.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Higher Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The criteria for evaluating psychiatric disorders (other than eating disorders), to include PTSD, are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.  The Veteran has been assigned an initial 30 percent rating for PTSD under Diagnostic Code 9411.  He maintains that his disability warrants a higher rating.

The General Rating Formula for Mental Disorders (including PTSD) provides for a  30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. § 4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126 (2016).  The Board notes that DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The claim on appeal was received on June 18, 2014.  Thus, the claim was pending before the AOJ and DSM-V technically applies.  Although the recently adopted DSM-5 no longer utilizes this scale, the scores remain informative as to how physicians have assessed the Veteran's functionality during the period under review. 

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The Veteran submitted his claim for service connection of PTSD in June 2014.  Service connection was granted by a rating decision in April 2015 with an evaluation of 30 percent.  The Veteran filed a Notice of Disagreement in April 2015 asserting his condition was much worse than the percentage assigned.

In a statement in support of his claim from October 2014 the Veteran reported his history of PTSD stressors from service and maintains these events have led to nightmares and experiencing fear, anxiety, and depression every day.

The Veteran was afforded a VA examination for his PTSD in March 2015.  The examiner noted that the Veteran had obtained a master's degree in school administration following active duty service and worked as a school administration for 33 years before opening donut shops with his son.  The Veteran reported being fully retired since 2014.

The Veteran reported having a close relationship with his mother.  He reported being married 40 years and having a close relationship with his family.  He reported having two close friends, although he had not seen one in five years.  He denied any family or personal history of mental health diagnoses or treatment.  He reported that his short-term memory was much better than his long-term memory.  He reported that he cannot be around crowds and cannot socialize.  He reported feeling detached and cut off from his community.  He also felt emotionally numb and dead inside, citing frequent criticism by his family for his inability to cry.  He reported having a hard time controlling his temper and being frequently irritable.

The examiner observed that the Veteran was neatly groomed and his thought process was logical and goal oriented, his speech tone and rate were within normal limits, his memory and concertation were intact, and his judgment was good.  There were no indications of hallucinations or delusions and the Veteran denied experiencing any suicidal/homicidal thoughts or plans.  He did admit to feeling guilt, hopelessness, depression, and worthlessness.

In establishing the diagnosis of PTSD, the examiner found the Veteran suffered from recurrent, involuntary, and intrusive distressing memories of the traumatic events and recurrent distressing dreams in which the content and/or effect of the dream were related to the traumatic events.  The Veteran also suffered from avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that aroused distressing memories, thoughts, or feelings about or closely associated with the traumatic events.  He also suffered from persistent and exaggerated negative beliefs or expectations about oneself, others, or the world and a persistent negative emotional state.  Lastly, the examiner found the Veteran suffered from hypervigilance and exaggerated startle response and assigned a GAF score of 50.

Symptoms that actively applied to the Veteran's diagnosis included anxiety and panic attacks that occurred weekly or less.  The examiner concluded that the Veteran's PTSD was at least as likely as not related to his fear of hostile military activities in Vietnam and opined that the level of occupational and social impairment was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

No further treatment records have been submitted in regards to the Veteran's mental health.  He has made no indication that he received treatment by a private physician or through the VA.

Based on a review of the evidence and the Veteran's entire history, the Board finds that the Veteran's PTSD has manifested with symptoms that more closely approximate the criteria for a 30 percent rating.  That is, his symptoms have resulted in no worse than mild to moderate occupational and social impairment.  See 38 C.F.R. §§ 4.1, 4.130 (DC 9411); see Fenderson, 12 Vet. App. at 126.

The Veteran's PTSD has resulted in symptoms that include, but are not limited to: depressed mood, anxiety, nightmares, intrusive thoughts, startle reaction, and social withdrawal.  The Veteran also credibly reported panic attacks but that occurred weekly or less.  The Veteran reported no hallucinations or delusions.  The Veteran is competent to report his experiences and symptoms and his statements have been considered by the VA examiner.  These symptoms are similar to many of those contemplated by the currently assigned 30 percent rating.  In particular, the General Rating Formula lists, inter alia, panic attacks (weekly or less often), depressed mood, anxiety, mild memory loss, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  38 C.F.R. § 4.130.

Although the 50 percent rating criteria also contemplate panic attacks, memory loss, and depressed mood, the Veteran's frequency of panic attacks, level of memory loss, and degree of mood disturbance and depression is more closely analogous to that contemplated by his current 30 percent rating.  Specifically, while the Veteran reported having a better short-term memory than long-term memory, and experiencing episodes of depressed mood and panic attacks, none of these symptoms have significantly interfered with occupational or social functioning.  The Veteran has been able to maintain productive and meaningful relationships with family and friends.  Notably, he had a successful career as a school administrator, has been married for over 40 years, has a good relationship with his kids, and has close friends.  He has not described any significant impairment in social or occupational functioning due to panic attacks, depression, or similar symptoms.

Moreover, there is no evidence of additional significant symptoms similar to those included in the criteria for 50 percent such as circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory to the extent of retention of only highly learned material, impaired judgment, or impaired abstract thinking.  At the VA examination he was neatly groomed and his thought process was logical and goal oriented, his speech tone and rate were within normal limits, his memory and concertation were intact, and his judgment was good.

The Board is mindful that the 2015 VA examiner provided a GAF score of 50.  A GAF score of 41 to 50 is defined as serious symptoms or serious impairment of social and occupational functioning.  DSM-IV at 47.  Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, it is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must consider all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.  

Overall, the preponderance of the evidence indicates that the Veteran's disability picture did not amount to an occupation and social impairment with reduced reliability and productivity during the appeal period due to such symptoms that would warrant a 50 percent rating.  The benefit of the doubt rule does not apply and entitlement to a disability rating in excess of 30 percent for PTSD is denied.  See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

The claim of entitlement to service connection for fallen arches is reopened.

The claim of entitlement to service connection for jungle rot on crotch (now claimed as rash around genitals) is reopened.

Service connection for residuals of breast cancer (claimed as cancer around the heart) is denied.

An initial rating in excess of 30 percent for PTSD with substance abuse is denied.


REMAND

The claim of service connection for thyroid cancer is remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran submitted private treatment records showing he was diagnosed with thyroid cancer in July 2010.  STRs show the Veteran had a lump on his neck at his separation examination in March 1969.  No examination has been offered and no nexus opinion has been provided regarding the possible connection between this lump in service and the discovery of the Veteran's thyroid cancer.  Even though the Veteran may not be entitled to a presumption of service connection for his disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Accordingly, a medical opinion as to whether Agent Orange exposure directly caused the Veteran's thyroid cancer, or if the lump he had in service is causally related, is required.  See 38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (noting that "the presumptive service connection procedure . . . does not foreclose proof of direct service connection").

Having reopened the claims for service connection for fallen arches and jungle rot on crotch (now claimed as rash around genitals), the claims are remanded so that the AOJ can address the merits of the claims in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In addition, the Veteran should be offered VA examinations to determine the current existence of fallen arches and rash around the genitals, and to obtain a nexus opinion as to whether the claims are directly or causally connected to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any further pertinent medical treatment related to his thyroid cancer and/or the lump on his neck that he experienced in service, as well as any pertinent medical treatment for his rash, flat feet, and toe fungus.  If other records are identified, obtain authorization for the newly identified records.  If any records sought are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e) (2016).  Also, obtain any VA treatment records from any identified VA facility.

2.  Obtain a VA opinion from an appropriate examiner regarding the nature and etiology of the Veteran's thyroid cancer.  A physical examination need not be provided unless the examiner determines one is necessary.  A complete copy of the claims file must be provided to the examiner.

a)  Based on review of the claims file, and any additional medical records secured as a result of this Remand, the examiner is to provide an opinion as to whether it is at likely as not (50 percent or better probability) that the Veteran's thyroid cancer was caused by or is related to herbicide exposure in service? 

The examiner is advised that the Veteran's exposure to herbicide agents, such as Agent Orange, during his active duty service in Vietnam has been conceded.  The examiner is further advised that a negative opinion regarding a relationship between the Veteran's thyroid cancer and his exposure to herbicide agents - based solely on the fact that VA has not recognized thyroid cancer as presumptive diseases related to herbicide exposure - is not an adequate opinion.

b)  If the Veteran's thyroid cancer is not associated with herbicide exposure, the examiner is to provide an opinion as to whether it is at likely as not (50 percent or better probability) that the Veteran's thyroid cancer had onset during or is otherwise related to the Veteran's military service? 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable.  If the examiner cannot provide an opinion without resort to speculation, then he or she must explain why speculation would be required in this case, e.g., the determination is beyond the scope of current medical knowledge.  If there is insufficient evidence within the claims file, the examiner must identify relevant tests, specialist opinion, or other information needed to provide the requested opinion.

3.  Schedule the Veteran for an appropriate examination(s) to evaluate the nature and etiology of his claimed foot and skin conditions fallen arches and rash around the genitals.  The claims folder, to include a complete copy of this Remand, must be made available to the examiner for review.  All appropriate diagnostic testing must be conducted.

a)  The examiner is to identify any orthopedic conditions affecting the Veteran's feet, including fallen arches/flat feet.

b) The examiner is to identify all fungal or other dermatological conditions affecting the Veteran's feet, toes, and genitals.

c) For each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition had onset during or is otherwise related to the Veteran's military service. 

A clear rationale must be provided for each opinion.  A discussion of whether the Veteran's current disability fallen arches and rash of the genitals is consistent with the nature of activities and symptoms reportedly experienced by him in service would be particularly helpful to the Board.

If the examiner is unable to provide a rationale for any opinion, then he or she must indicate why (e.g. additional evidence is needed, limits of medical knowledge, etc.).

4.  Finally, readjudicate the appeal.  If the benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


